COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Senior Judge Cole
Argued at Salem, Virginia


JANET SUSAN BOYD LOONEY
                                                 OPINION BY
v.   Record No. 0802-99-3                   JUDGE MARVIN F. COLE
                                                APRIL 4, 2000
TEDDY RUSSELL LOONEY


               FROM THE CIRCUIT COURT OF BUCHANAN COUNTY
                       Keary R. Williams, Judge

          Robert M. Galumbeck (Dudley, Galumbeck &
          Necessary, on brief), for appellant.

          S. T. Mullins (Street, Street, Street,
          Scott & Bowman, on brief), for appellee.


     Janet Susan Boyd Looney (mother) appeals the decision of the

circuit court awarding her child support in an amount which

deviated from the statutory child support guidelines contained in

Code § 20-108.2(B).    The trial court ordered Teddy Russell Looney

(father) to pay $200 in child support pursuant to the terms of the

parties' Separation and Property Settlement Agreement (agreement).

Mother contends on appeal that the trial court erred by failing to

award the presumptive guideline support amount of $548.    We find

that the trial court did not err when it deviated from the

statutory guidelines.    Accordingly, we affirm the decision of the

trial court.
     The evidence was received by the trial court ore tenus.

             On review, we consider the evidence in the
             light most favorable to the party prevailing
             in the trial court. Where the trial court's
             decision is based upon an ore tenus hearing,
             its determination will not be disturbed on
             appeal unless it is plainly wrong or without
             evidence in the record to support it.

Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d 28,

30 (1989).    The record on appeal includes a written statement of

facts setting out the evidence presented below.

     On June 6, 1997, the parties executed a written agreement

under which father agreed to pay $200 in monthly child support

for the parties' two minor children.     Father agreed to pay

support until the older child reached the age of twenty-two, at

which time the parties agreed father would pay $100 in monthly

support.     Both parties waived spousal support, although mother

agreed to provide health insurance coverage for father for three

years as long as she was covered through her employment.     Father

was required to pay the cost of any additional premiums.     Under

their agreement to split certain jointly owned real estate,

mother received the marital residence and an adjacent piece of

property, while father received a parcel of property near the

Grundy Airport.    The parties waived all interest in the other's

retirement benefits and agreed to their current division of

personal property.    Mother also waived any interest in three

companies in which father was a part owner.



                                 - 2 -
        Mother filed her bill of complaint on December 24, 1997,

seeking a divorce on the ground that the parties had lived

separate and apart in excess of one year.     See Code

§ 20-91(A)(9).    In her bill of complaint, mother asked the trial

court to ratify, approve and confirm the agreement into its

decree.    Father admitted the allegations set out in mother's

complaint and also asked the court to ratify the agreement into

its final decree.

        By notice filed April 1, 1998, mother indicated that she

was seeking child support pursuant to the Code § 20-108.2

guidelines rather than the amount set out in the parties'

agreement.

        The trial court held an evidentiary hearing on May 29,

1998.    As set out in the written statement of facts approved by

the trial court, mother testified that she agreed to the reduced

amount of child support because father told her that his monthly

income had decreased to no more than $1,200.    However, when

father subsequently purchased a motorcycle and made changes to

his house, mother believed he was earning more than he had

disclosed.    Mother admitted the marital residence she received

under the agreement was worth approximately $70,000 and that her

retirement account contained about $30,000.    She estimated that

the airport property received by father was worth about $10,000

and that father's retirement account contained about $4,000.

Mother agreed it was possible that at least one of father's

                                 - 3 -
companies had debts exceeding its assets.   Mother testified that

she earned $60,000 annually in her new job.

     Mother stated that the terms of the property settlement

were not a factor in the agreement as to child support and that

she agreed to the reduced child support amount solely because

father represented that he could not pay more per month.      On

cross-examination, however, mother admitted the terms of the

agreement were dependent on the others and she would not have

agreed to the child support amount absent the other terms.

     Father presented evidence that his income in 1997 was

$30,277.   He testified that he assumed additional personal debt

in January 1998 to purchase a piece of heavy equipment.    He also

testified that he purchased the motorcycle on credit and

performed the work around his home himself.   Father testified

that he viewed the terms of the agreement as dependent on each

other.   He would not have waived spousal support and his right

to mother's retirement benefits while agreeing to support the

older child past his majority without the agreement as to child

support.

     The trial court found that there had been no substantial

change in father's income after the agreement was executed.        The

court also found that agreement as to child support was an

integral part of the parties' entire agreement, including father's

agreement to pay support beyond the older child's majority.



                               - 4 -
     We find no error in the trial court's determination that

the circumstances warranted a downward deviation from the

presumptive amount of child support.

          "In determining child support, there is a
          rebuttable presumption that the amount
          determined in accordance with the statutory
          guidelines, Code § 20-108.2, is the correct
          award." Should the trial judge conclude
          that "application of [such] guidelines would
          be unjust or inappropriate in a particular
          case as determined by relevant evidence
          pertaining to the factors set out in
          §§ 20-107.2 and 20-108.1," the court may
          depart from the statutory schedule, provided
          the attendant order adequately explains the
          deviation.

Cooke v. Cooke, 23 Va. App. 60, 63, 474 S.E.2d 159, 160 (1996)

(citations omitted).

     The trial court determined the presumptively correct amount

of child support pursuant to Code § 20-108.2(B).   See Richardson

v. Richardson, 12 Va. App. 18, 21, 401 S.E.2d 894, 896 (1991).

The court then enumerated the factors it considered before

concluding that the circumstances of this case warranted a

deviation from the statutory guidelines.    See Code § 20-108.1.

The court specifically found that the agreement protected the best

interests of the children.

     The trial court complied with the statutory requirements, and

its conclusion has evidentiary support.    Therefore, we find no

reversible error.




                              - 5 -
Accordingly, the decision of the circuit court is affirmed.

                                                   Affirmed.




                         - 6 -